People v Leazer (2020 NY Slip Op 00313)





People v Leazer


2020 NY Slip Op 00313


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-08782

[*1]People of State of New York, respondent, 
vAnthony Leazer, appellant. Charles E. Holster III, Garden City, NY, for appellant.


Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and Rebecca L. Abensur of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Teresa K. Corrigan, J.), dated May 30, 2018, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court's determination granting the People's request for an upward departure from the presumptive risk level two designation, to risk level three (see People v Amin, 128 AD3d 785). The People established, by clear and convincing evidence, the existence of aggravating factors not adequately taken into account by the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary (2006) (hereinafter Guidelines) and the risk assessment instrument (see Guidelines at 4) warranting an upward departure from the defendant's presumptive risk level, including a series of concurrent crimes that involved violent robberies of prostitutes, during which the defendant threatened to kill his victims and forced his victims to disrobe (see People v Headwell, 156 AD3d 1263; People v Duryee, 130 AD3d 1487, 1488; People v Amin, 128 AD3d 785; People v Faulkner, 122 AD3d 539; People v Frosch, 69 AD3d 699).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court